Title: To Thomas Jefferson from William Short, 21 November 1804
From: Short, William
To: Jefferson, Thomas


                  
                     Dear sir 
                     
                     Philadelphia Nov. 21. 1804
                  
                  I have to beg pardon for having so long delayed to answer your favor of the 10th. inst. covering a draught on the bank here for 500. d.—It was received in due course & carried to your credit in the acct. subsisting between us.
                  It is my intention if the weather & circumstances should be favorable to make a tour to the Southward this winter, & I shall certainly take Washington in my way were it only for the pleasure of seeing you—Indeed no place could be more agreeable or interesting to me to reside at, on account of the persons whom I should find there & the events which are always passing during active legislation at a seat of Government, but the inconveniences of the locality make it so uncomfortable to a person in my situation that I have naturally remained less there than I should otherwise have done.
                  Your observation’s as to the Editors being as cooks are certainly just—& mine as to there being more liberality, than was probably concieved, among certain persons with whom I had conversed, did not apply to the mass, of whom I know nothing, but to the few of course with whom I had communicated—As to the toasts given at the dinner for Mr King, I never saw them, & had not heard of the dinner that I recollect—I suppose it must be a late thing as I remember whilst at the Springs to have heard it remarked there with some surprize that the Inhabitants of Boston had not treated him as they had done Mr Gore with a public dinner—& during my residence at Boston it did not take place—indeed he was not there—But I take it for granted that his remaining in private life was considered by his friends as settled before—I know at least that the best informed of that party with whom I have ever conversed on such subjects, & I have now in my recollection particularly three, who are unquestionably the most enlightened; have for two years back concured with me in opinion, or at least have told me so, that there was no more chance of the party called Federalist again holding the reins than of a river turning back on its source—I do not believe this to be the opinion of the mass of that party, but of the most enlightened—The mass are often without judgment, & always with passions that blind such judgment as they may have—But whoever has properly studied the human heart & has observed well the tide of human affairs, although he may not be able to say positively what will come, cannot hesitate in pronouncing that certain things will not come—& I have always considered from the time of the tide’s turning four years ago, that this might be considered as inevitable as to the Federal party—& I have always considered also—judging from what I had observed in scenes passing under my own eyes in the early part of the French revolution, that it would not be for the interest of its opponents that that party should totally disappear from the political horizon—an event however which I have always considered as also inevitable. 
                  I beg pardon for the length of this lucubration; & remain with invariable sentiments of esteem & attachment, your obedient servant
                  
                     W: Short 
                     
                  
                  
                     I forgot to mention & perhaps you are not informed of it, that I have been lately elected, unanimously as I have been told, a member of the Philosophical Society here of which you are President—I was notified of this during my absence last summer, having not had the most distant idea that such a thing was in contemplation—It so happened that two members had without previous communication on it, concieved the idea of nominating me on the same evening—& their co-operation probably produced the unanimity—I own I was pleased with this election as with whatever honor I receive as an American.
                  
               